Name: COMMISSION REGULATION (EC) No 1727/95 of 13 July 1995 amending Regulation (EC) No 1666/95 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 14. 7 . 95 EN Official Journal of the European Communities No L 163/29 COMMISSION REGULATION (EC) No 1727/95 of 13 July 1995 amending Regulation (EC) No 1666/95 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 538/95 (2), and in particular Article 17 (3) thereof, Article 1 1 . In the Annex to Regulation (EC) No 1666/95, 'Rate of refund' column : for product code ex 0402 10 19 (b) : for : '64,60', read : '65,96'. 2. In the Annex to Regulation (EC) No 1 666/95, 'Rate of refund' column : for product code ex 0402 21 19 (a) for : '55,41 ', read : '56,42'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested parties, it shall apply with effect from 8 July 1995. Whereas Commission Regulation (EC) No 1666/95 (3), contains incorrect figures as a result of an error ; Whereas the necessary corrections should be made, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 13 . (2) OJ No L 148 , 30. 6. 1995, p. 17. (J) OJ No L 158 , 8 . 7. 1995, p. 24.